UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAVID ROWLAND CONLEY, )
)

Plaintiff, )

)

v ) Civil Action No. 14—1359 (UNA)

)

UNITED STATES GOVERNMENT, et al., )
)

Defendants. )

MEMORANDUM OPINION

The Court provisionally permitted the above-captioned action to be ﬁled on August 8,
2014. At that time, the Court directed the plaintiff to submit a certiﬁed copy of his prison trust
fund account statement (or institutional equivalent) for the six-month period immediately
preceding the ﬁling of the complaint, obtained from the appropriate ofﬁcial of each prison at
which plaintiff is or was conﬁned, as required by the Prison Litigation Reform Act. See 28
U.S.C. § 1915. The plaintiff has not produced the required trust fund account statement. The

Court will dismiss this action without prejudice. An Order is issued separately.

     

United St tes District Judge

DATE: 1‘” g / ’10!“